DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species II of Group A (fastener configuration of the ring clip in fig. 5A) and Species VIII of group B (reflective lure configuration as per para 0031) Claims 1-5, 8, 11-14 in the reply filed on 04/27/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). The office notes that figure 6A is being considered elected as well as it also pertains to a ring clip fastener.
Claims 14-16 are further withdrawn from consideration as they depend on unelected claim 13 and they are to the unelected fastener configuration of species IV of group A (another hair pin loop portion, fig. 7).
Claim 9 is added to consideration because it does pertain to the elected species.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8-9, 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “A fishhook” in the preamble, however the claim at line 9 of the claim states the fastener is selected from the group of “a hook, a ring clip, a lobster clasp, another hairpin loop portion and a weight.” It is unclear how the device itself if a fishhook if a hook is not even required or selected. Namely the elected embodiment of fig. 5A does not appear to be a fishhook at all as a fishhook is defined as “a hook used to catch fish either by piercing and embedding onto the inside of the fish mouth or, more rarely, by impaling and snagging the external fish body” (Wikipedia). Fig. 5A appears to be more of a line connecting devices which allows for the connection of a line to a lure as in a similar manner as fig. 5B as per specification para 0049 ”a lure, another hook, or other items can be received within the interior 84 by simply applying a force to the arm 86 so as to open the lobster clasp 84.”
Claims 2-5, 8-9, and 11 are rejected based on their dependency on 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Lin et al. (US 2019/0000051, hereafter referred to as Lin). 
For claim 1, Lin discloses a fishing hook (abstract and figs.) comprising: 
a shank (see figs. 2-3, shank 32); 
a hairpin loop portion (34) formed at an end of said shank (figs. 2-3), said hairpin loop portion extending down from the end of said shank, said hairpin loop portion being flattened and having a width less than a diameter of said shank, said hairpin loop portion having an end extending away from said shank, said shank and said hairpin loop portion defining a line-receiving slot (40) therebetween, the end of said hairpin loop portion defining a funnel area toward the line-receiving slot (see claims 1-2, Col. 5, line 54-Col. 6, line 6); and 
a fastener at an opposite end of said shank, said fastener selected from the group consisting of a hook (14, “the curvature of the shank portion 32 at the lower end thereof adjacent to the hook will be identical to the configuration shown in FIG. 1” Col. 5, lines 20-25), a ring clip, a lobster clasp, another hairpin loop portion and a weight.
For claim 2, Lin further discloses said hairpin loop portion continuously narrowing from the opposite end of said shank toward the end of said hairpin loop portion (see claims 2-3, figs. 2-3).
For claim 3, Lin further discloses said hairpin loop portion continuously narrowing in width or diameter from the opposite end of said shank (see claim 3, figs. 2-3).
For claim 4, Lin further discloses said hairpin loop portion having a longitudinal axis coplanar with a longitudinal axis of said shank (see claim 4, figs. 2-3).
For claim 5, Lin further discloses the end of said hairpin loop portion extending downwardly at an obtuse angle from a remainder of said hairpin loop portion (see claim 5, figs. 2-3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8, 9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Preston (GB 251995, provided herein).
For claims 8, 9 Lin is silent about said fastener being the ring clip, the ring clip comprising a ring formed at the opposite end of said shank, the ring having a split in a circumference thereof, the split opening to an interior of the ring;
 the ring having a guide member extending outwardly thereof from one side of the split, the guide member angling upwardly and outwardly away from said shank, the guide member adapted to funnel toward the interior of the ring.
Preston teaches a fishing hook (see fig. 9) having a shank (see fig. 9) and a loop (upper end of hook in fig. 9 that attaches to the fishing line) and a fastener (20, 24, 26, 28, as seen in figs. 7-8) at the opposite end of the shank( fastener in fig. 9 can slide down the shank to the opposite end of the shank opposite the line attachment loop), wherein the fastener is a ring clip (24, 26, 28, see figs. 7-8) the ring having a split in a circumference thereof (open as per fig. 8A), the split opening to an interior of the ring (see fig. 8A); the ring having a guide member (28) extending outwardly thereof from one side of the split (fig. 8A), the guide member angling upwardly and outwardly away from said shank (fig. 9, can be oriented such that 28 is upwardly and outwardly away from the shank), the guide member adapted to funnel toward the interior of the ring (fig. 8A).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed make the fish hook of Lin include the ring clip fastener as taught by Preston to allow for the attachment of various lures or weights to the fish hook.

For claim 11, Lin is silent about said fastener being the ring clip, the ring clip having an elongated shape, the ring clip having a split adjacent said shank, the ring clip having a guide member extending outwardly from one side of the split, the guide member angling upwardly and away from said shank.
Preston teaches a fishing hook (see fig. 9) having a shank (see fig. 9) and a loop (upper end of hook in fig. 9 that attaches to the fishing line) and a fastener (20, 24, 26, 28, as seen in figs. 7-8) at the opposite end of the shank( fastener in fig. 9 can slide down the shank to the opposite end of the shank opposite the line attachment loop), wherein the fastener is a ring clip (24, 26, 28, see figs. 7-8) the ring clip having an elongated shape (figs. 7-8, 20, 26, 28 form an elongate shape), the ring clip having a split adjacent said shank (fig. 8a, adjacent to the shank when attached as per fig. 9), the ring clip having a guide member (28) extending outwardly from one side of the split (fig. 8A), the guide member angling upwardly and away from said shank (fig. 9, can be oriented such that 28 is upwardly and outwardly away from the shank).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed make the fish hook of Lin include the ring clip fastener as taught by Preston to allow for the attachment of various lures or weights to the fish hook.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The cited prior art of record is noted because it pertains to fish hooks or lure attachment devices with clipping elements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDALENA TOPOLSKI whose telephone number is (571)270-3568. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 5712705788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619